Tho judgment of Sho court was pronounced by
Ifiíio, J.
The defendant, Mary Ann Farrar, convoyed a lot of ground in *220tho town of Bayou Sara, with the buildings thereon, of which she declared ’herself in the act to be the owner, to the plaintiff Barcus, in exchange for a tract of land of one hundred and sevonty-four acres. From the evidence it appears that, at tho date of the exchange, the lot was under seizure, in virtue of a fieri facias, the execution of which had been suspended by an injunction obtained by the present defendant. The injunction was dissolved, and Mrs. Farrar held to have no claim to the lot. The sheriff consequently jiroceeded -with his writ, and adjudicated the lot, operating an eviction of the plaintiff.
This action has been instituted by the plaintiff to recover back the land which he gave in exchange, or its value, which is alleged to be $800, and the rent of the 'property from which ho has been evicted, from the date of the eviction. The defendant denies, in her answer, .that she was the owner of the lot at the date of tho exchange, or that by the terms of the exchange she was bound to warrant th© title. A decree was rendered against her in th.e court below for §5800, and the rent of the lot from/ the time of eviction, with the light of satisfying the judgment by reconveying tho tract of land received by her in exchange, free from .encumbrances created after she required it; and she has appealed.
Tho disclaimer now made by tho defendant of ownprship of the lot of which slio declared herself in tho act to be the owner, if proved, could certainly be no ground for resisting the plaintiff’s claim. The only question which really arises is presented in bills of exception, taken on the trio! below by the defendant to the opinion of tho court receiving testimony to show the value of the tract of land given by the plaintiff in exchange, as tho measure of damag.es. The defendant contended that the value of the lot from which the plaintiff was evicted was the ¡correct test of the injury he had sustained: The district judge held otherwise. and, in,our opinion, be did not err. There was no limitation in tho clause of warranty. It is full and .complete.
The plaintiff had by law tile choice, to sue either for damages, or for the land which he gave in exchange. C. C. ar,t. 2,63.3- He claimed in the alternative tho land, or, if it could not bo restored, its value as damages. In contracts of exchange the parties are considered in the double light of vendors and vendees, and thoiv obligations aro governed by the rules which apply to the contract of sale. C. C. 2637. In a sale tho purchaser who is evicted is entitled to the restitution of the price. C. C. 2482. The tract of land given by the plaintiff in exchange represents tho price, the amount .of which, in njoney, can only be determined by ascertaining the value of the property given. Duranton, Exchange, nos. 543, 545. The value of the property from which tho plaintiff was evicted is no criterion by which to determine the amount of damages sustained, that not being the price which he paid. Judgment affirmed.